ORDER
The Disciplinary Review Board having field with the Court as a matter of final discipline its decision in 05-306, concluding that THOMAS A. CATTANI of LODI, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of one year for violating RPC 1.8(a) (prohibited business transaction with client), RPC 1.15(a) (negligent misappropriation), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 8.4(b) (commission of criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), and RCP 8.4(c) (conduct involving fraud, dishonesty, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that THOMAS A. CATTANI is suspended from the practice of law for a period of one year and until the further Order of the Court, effective April 24, 2006; and it is further
ORDERED that THOMAS A. CATTANI comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement *269for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.